Citation Nr: 0709076	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
service-connected generalized anxiety disorder (GAD).

Entitlement to service connection for a heart condition to 
include as secondary to the veteran's service-connected GAD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
September 1959. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by which the RO denied 
the veteran's claim of entitlement to an evaluation in excess 
of 30 percent for service-connected GAD.  

By an October 2005 rating decision, the RO denied service 
connection for a heart condition.  The veteran filed a timely 
notice of disagreement in January 2006.  However, a statement 
of the case has not been issued.  As no statement of the case 
on this matter has ever been issued, additional action by the 
RO is required as set forth below in the Remand portion of 
this decision.  See Manlincon v. West, 12 Vet. App. 328 
(1999).

In December 2006, the veteran testified at a hearing before 
the undersigned via video teleconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand in this case is necessary for further procedural 
action as well as additional development of the evidence.  

Regarding the veteran's claim of increase, he essentially 
asserts that his GAD is worse than depicted in the last VA 
psychiatric examination report that was completed in December 
2004.  He also states that he has been trying to make an 
appointment with VA for further mental health treatment.  
Presumably, he has been seen by a VA mental health 
professional by this time.  In any event, in order to ensure 
that the most current information related to the veteran's 
GAD is available to the Board for rating purposes and that 
all VA mental health treatment records are of record, the 
Board will ask that a VA psychiatric examination be 
accomplished as instructed below.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA's statutory duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination in order that the evaluation of the claimed 
disability be a fully informed one).  The Board will also ask 
that current VA treatment records be associated with the 
claims file.  Additionally, the Board will ask that records 
from the veteran's longtime private physician be secured.

By October 2005 rating decision, the RO denied service 
connection for a heart condition to include as secondary to 
the service-connected GAD.  The veteran submitted a timely 
notice of disagreement in January 2006; however, the RO did 
not issue a statement of the case regarding this issue.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue same is a procedural defect.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  Pursuant to 38 C.F.R. § 19.9(a) (2006), if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the RO for necessary action.  Thus, the Board must remand 
the veteran's heart condition claim for preparation of a 
statement of the case.  See VAOPGCPREC 16-92.

The Board notes that the RO contacted the veteran by 
telephone in January 2006 to inquire whether he intended to 
file a notice of disagreement regarding the claim of 
entitlement to service connection for a heart condition 
claimed as secondary to service-connected GAD.  The veteran 
indicated that he still believed that his heart condition was 
related to his service-connected GAD and wanted the appeal 
for increase to be forwarded to the Board.  The RO apparently 
construed this statement as a withdrawal of the January 2006 
notice of disagreement regarding the service connection 
claim.  The Board observes, however, that in the January 2006 
conversation with the RO, the veteran neither explicitly nor 
implicitly withdrew his notice of disagreement.  The claim of 
entitlement to service connection for a heart condition to 
include as secondary to service-connected GAD is still in 
appellate status.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2006) (detailing the procedures and time limitations 
for appealing adverse RO rulings to the Board).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Columbus VA Medical Center dated from June 
17, 2005 to the present.  

2.  After securing the requisite release, 
make reasonable efforts to secure medical 
records from Gregory Weisenberger, M.D. of 
Reynoldsburg, Ohio dated from October 11, 
2004 to the present.

3.  Next, schedule a VA psychiatric 
examination to determine the current state 
of the veteran's service-connected GAD.  
All symptoms and manifestations should be 
enumerated and the severity of each should 
be described in detail.  The examiner is 
asked to assess a global assessment of 
functioning (GAF) score attributable to 
the veteran's service-connected GAD and a 
comprehensive GAF score, if different.  

The Board asks that the examiner review 
pertinent documents in the claims file in 
conjunction with the examination and 
provide a rationale for all opinions and 
conclusions expressed in the examination 
report.

4.  Readjudicate the issue of entitlement 
to an evaluation in excess of 30 percent 
for service-connected GAD to include 
consideration of any additional evidence 
received.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

5.  Issue a statement of the case, 
containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for a heart 
condition to include as secondary to the 
service-connected GAD.  The veteran should 
be advised of the time period in which to 
perfect his appeal.  38 C.F.R. § 
20.302(b).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006)  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

